--------------------------------------------------------------------------------

RETURN TO TREASURY AGREEMENT

THIS AGREEMENT made effective as of October 28, 2009

BETWEEN:

TECHNOLOGY PUBLISHING, INC., a Nevada company having its office at
Suite 1404 – 510 West Hastings Street, Vancouver, BC V6B 1L8

(the “Company”)

AND:

EDWARD DERE a businessman having an address at 7267 de Pontoise, St.
Leonard, Quebec H1S 2B1

(the “Shareholder”)

WHEREAS:

A.           The Shareholder is the registered and beneficial owner of
20,000,000 shares (the “Surrendered Shares”) of the Company’s common stock;

B.           The Shareholder has agreed to return the Surrendered Shares to the
treasury of the Company for the sole purpose of the Company retiring the
Surrendered Shares; and

C.           As consideration for the return of the Surrendered Shares by the
Shareholder, the Company has agreed to indemnify the Shareholder for any
possible liabilities arising from, or in any way attributable to, the
Shareholder’s prior service as a director and/or officer of the Company.

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the sum of $1.00 now paid by the Company to the Shareholder and other good
and valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, the parties hereby agree as follows:

Surrender of Surrendered Shares

1.           The Shareholder hereby surrenders to the Company the Surrendered
Shares and delivers to the Company herewith a share certificate or certificates
representing the Surrendered Shares, duly endorsed for transfer in blank,
signatures guaranteed. The Company hereby acknowledges receipt from the
Shareholder of the certificate(s) for the sole purpose of retiring the
Surrendered Shares pursuant to this Agreement.

Retirement of Surrendered Shares

2.           The Company shall forthwith retire the Surrendered Shares pursuant
to §78.283 of Chapter 78 of the Nevada Revised Statutes.

--------------------------------------------------------------------------------

- 2 -

Indemnification of the Shareholder

3.           The Company hereby agrees to indemnify and hold harmless the
Shareholder from and against all actions, causes of action, suits, debts,
claims, liabilities, demands, proceedings, losses, costs, damages, legal fees
and expenses of whatever kind or nature arising out of, or in any way
attributable to, the Shareholder’s prior positions as a director and/or officer
of the Company.

Representations and Warranties

4.           The Shareholder represents and warrants to the Company that he is
the owner of the Surrendered Shares and that he has good and marketable title to
the Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.

Release

5.           The Shareholder, together with his heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which the Shareholder ever had,
now has or may have howsoever arising out of the original grant and the
retirement of the Surrendered Shares.

General

6.           Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.

7.           Time is of the essence to this Agreement.

8.           The provisions contained herein constitute the entire agreement
between the Company and the Shareholder respecting the subject matter hereof and
supersede all previous communications, representations and agreements, whether
verbal or written, among the Company and the Shareholder with respect to the
subject matter hereof.

9.           This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.

10.         This Agreement is not assignable without the prior written consent
of the parties hereto.

11.         This Agreement will be governed by and construed in accordance with
the laws of the Province of British Columbia.

12.         This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery
and notwithstanding the date of execution, will be deemed to be executed as of
the date first above written.

13.         The Company has obtained legal advice concerning this Agreement and
has requested that the Shareholder obtain independent legal advice with respect
to same before executing it. In executing this Agreement, the Shareholder
represents and warrants to the Company that he has been advised to obtain

--------------------------------------------------------------------------------

- 3 -

independent legal advice, and that prior to the execution of this Agreement he
has obtained independent legal advice or has, in his discretion, knowingly and
willingly elected not to do so.

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first above written.

TECHNOLOGY PUBLISHING, INC.

Per: /s/ Mark Sampson   Authorized Signatory


SIGNED, SEALED and DELIVERED by )   EDWARD DERE in the presence of: )     )    
)   Signature )     ) /s/ Edward Dere Print Name ) EDWARD DERE   )   Address )  
  )     )     )   Occupation )  


--------------------------------------------------------------------------------